THE COURT.
Plaintiff, a citizen of the United States and a resident of Acapulco, Mexico, commenced an action in Orange County. The defendant, Hugh H. Kelley, who is the real party in interest herein, gave notice that plaintiff’s deposition would be taken by defendant in Los Angeles County. Plaintiff’s attorney then filed a notice of motion that the deposition not be taken on the ground that plaintiff resided out of the county in which her deposition was set for taking and more than 150 miles from the place where the action was to be tried. In April 1959, the court, after hearing the motion, ordered that plaintiff’s deposition be taken in Los Angeles County or that her testimony be excluded at trial.
The problem presented here is substantially the same as the one decided in Twin Lock, Incorporated, v. Superior Court, ante, p. 754 [344 P.2d 788], where we held that the superior court had no power, under the law as it existed prior to the 1959 amendment to section 2019 of the Code of Civil Procedure, to make an order of the type involved here. It follows that the order cannot be sustained.
The order is annulled.
White, J., did not participate herein.